                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

DRAKE DAVID                                        CIVIL ACTION NO. 19-cv-0623

VERSUS                                             JUDGE DOUGHTY

MANUEL MARTINEZ, ET AL                             MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Drake David (“Plaintiff”) filed this suit in state court for damages he sustained in a

car accident. Defendants Manuel Martinez, Asplundh Tree Expert, LLC, and Greenwich

Insurance company removed the case to this court on a basis of diversity jurisdiction, which

puts the burden on the removing parties to show complete diversity of citizenship of the

parties and an amount in controversy greater than $75,000.

       The notice of removal states that Plaintiff is domiciled in Louisiana and that

defendant Manuel Martinez is a domiciliary of Texas. These allegations are sufficient as

to these two parties.

       The notice states that Asplundh Tree Expert, LLC is a corporation organized under

Pennsylvania law. However, its name suggests that it is a limited liability company. The

citizenship of an LLC is determined by the citizenship of all of its members, with its state

of organization or principal place of business being irrelevant. Harvey v. Grey Wolf

Drilling Co., 542 F.3d 1077 (5th Cir. 2008). “A party seeking to establish diversity

jurisdiction must specifically allege the citizenship of every member of every LLC or

partnership involved in a litigation.” Settlement Funding, L.L.C. v. Rapid Settlements,
Ltd., 851 F.3d 530, 536 (5th Cir. 2017). If the members are themselves partnerships, LLCs,

corporations or other form of entity, their citizenship must be alleged in accordance with

the rules applicable to that entity, and the citizenship must be traced through however many

layers of members or partners there may be. Mullins v. TestAmerica Inc., 564 F.3d 386,

397-98 (5th Cir. 2009); Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL

3551525 (W.D. La. 2018).

       To avoid any doubt about subject-matter jurisdiction, the removing defendants

should file an amended notice of removal that contains specific allegations with respect to

the form of entity of Asplundh. If they continue to contend that it is a corporation, they

should explain the inclusion of LLC in its name and cite legal authority for including those

letters in the name of a corporation formed under Pennsylvania law. They will also need

to allege the state in which Asplundh has its principal place of business. If Asplundh is

actually a limited liability company, the amended notice of removal will need to set forth

its members and their citizenship in accordance with the rules set forth above.

       The notice of removal states that Plaintiff’s claims exceed $75,000 but gives no

facts in support of this statement. Plaintiff’s petition contains only a short description of

his alleged injuries (pain in neck, back, and shoulders) and a standard list of categories of

damages. Such general allegations are of limited weight in assessing the amount in

controversy. Wright Family Investments, LLC v. Jordan Carriers, Inc., 2012 WL 2457664

(W.D. La. 2012). The court takes no position on whether the notice is sufficient with regard

to the amount in controversy. However, the removing defendants may wish to take this

opportunity to set forth specific facts to ensure that they have met their burden with respect

                                         Page 2 of 3
to this issue. Helpful facts may include the amount of any pre-suit settlement demands, a

description of the nature, duration, and expense of any medical care, and any other

particular facts regarding the alleged injuries and losses. The deadline for filing the

amended notice of removal is June 10, 2019.

      THUS DONE AND SIGNED in Shreveport, Louisiana, this 22nd day of May, 2019.




                                      Page 3 of 3
